DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment, filed 1/26/22, with respect to claims 1-10 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejections of claims 1-10 have been withdrawn. 

Allowable Subject Matter
Claims 1-5, 9, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 1-5, 9, and 10, the prior art does not disclose an imaging device, camera module, and an electronic device with the combination of limitations specified in the claimed invention, specifically the limitations of:
wherein the reinforcing member includes an opening in which a part of the reinforcing member opposed to the light receiving section is opened; and a resin on the semiconductor substrate, wherein a first portion of the resin is between the reinforcing member and the semiconductor substrate, a second portion of the resin is on the light receiving section, the second portion of the resin is in the opening, and a thickness of the second portion of the resin in the opening is less than a thickness of the first portion of the resin, as stated in claim 1, 9, and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs